Citation Nr: 0804708	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  99-09 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic hyperaldosteronism.

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression with general 
malaise and fatigue and a major depressive disorder.

3.  Entitlement to service connection for a chronic right 
ankle arthritic disorder.

4.  Entitlement to service connection for a chronic left 
ankle arthritic disorder.

5.  Entitlement to service connection for a chronic back 
disorder.

6.  Entitlement to service connection for a chronic right 
hand arthritic disorder.

7.  Entitlement to service connection for a chronic left hand 
arthritic disorder.

8.  Entitlement to service connection for chronic bronchitis.

9.  Entitlement to an initial rating in excess of 10 percent 
for the veteran's right (major) shoulder tendonitis.

10.  Entitlement to an initial rating in excess of 10 percent 
for the veteran's left (minor) shoulder tendonitis.

11.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

12.  Entitlement to an initial compensable rating for a 
chronic headache disorder.

13.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1996.


The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from March 2006, October 1998, July 
1998, and May 1997 rating decisions of the Department of 
Veterans Affairs' (VA) Regional Offices (RO) in Seattle, 
Washington, Lincoln, Nebraska, and North Little Rock, 
Arkansas, that denied the benefits sought on appeal.  The RO 
in North Little Rock, Arkansas, is currently handling the 
appeal.
	
The Board notes that five issues contained in the Board's 
last remand of July 2004 are no longer on appeal.  These 
include entitlement to service connection for left ear 
hearing loss, tinnitus, and a gastrointestinal disorder, 
post-traumatic stress disorder (PTSD), and a neck disorder.  
The Board denied entitlement to service connection for the 
left ear hearing loss, tinnitus, and the gastrointestinal 
disorder in the July 2004 decision.  In September 2007 the RO 
granted service connection for PTSD and the neck disorder.  
All issues remaining at present are consistent with those 
enumerated in the Board's July 2004 remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of 
this matter, the development directed by the Board in its 
last remand was not accomplished.  Where the remand orders of 
the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the July 2004 remand the RO was directed to issue a new 
VCAA letter to the veteran, and obtain "all copies of VA 
clinical documentation pertaining to the veteran's treatment 
after 2001, not already of record."  The VCAA letter was 
issued on January 19, 2006.  On January 24, 2006, a report of 
contact documents that the veteran called the RO upon his 
receipt of the letter, and stated he has been treated at 


the VAMC in Grand Island Nebraska, and the VAMC in 
Fayetteville.  On January 20, 2006 the RO contacted the 
veteran and clarified that his treatment at the VAMC in 
Nebraska occurred between November 1997 and October 2002, and 
that all current medical treatment is provided through the 
VAMC in Fayetteville.

The file does not indicate that the RO made any subsequent 
attempt to obtain the current treatment records of the 
veteran from the VAMC in Fayetteville, and the latest 
treatment records from the VAMC in Grand Island, Nebraska, 
are from January 2002.  Indeed, the four volume claims file 
contains essentially no medical treatment records.  Eight 
pages of the veteran's vital signs, spanning from January 
2002 through February 2006 from the VAMC in Fayetteville are 
in the claims file, but there are no associated current 
treatment records.  The January 2006 reports of contact are 
clear that the veteran currently receives all medical 
treatment from the VAMC in Fayetteville.  Any and all records 
from this facility, and any outstanding records from the VAMC 
in Grand Island, Nebraska, must be obtained.  38 U.S.C. § 
5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
Further, as they are VA records, VA is held to have 
constructive notice of the contents of these records at the 
time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

In addition, in the July 2004 remand the RO was directed to 
adjudicate both whether new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for hypercholesteremia and service 
connection for chronic head injury residuals, a chronic nasal 
disorder to include bloody nose residuals, right ear hearing 
loss disability, and an undiagnosed illness manifested by 
joint pain to include Gulf War Syndrome. The veteran and his 
accredited representative were to be informed of the decision 
by letter that included notification of appellate rights.  
The file does not show that any of this development was 
undertaken by the RO.

Also, the Board notes that upon the completion of all 
development ordered in the remand, the RO was directed to 
readjudicate the veteran's claim for a chronic 


acquired psychiatric disorder to include depression with 
general malaise and fatigue and a major depressive disorder, 
among many other issues.  This was not accomplished.  It 
appears that the RO lumped this disorder together with the 
veteran's PTSD when service connection was granted for PTSD 
in the September 2007 rating decision.  Indeed, the rating 
decision states, "[s]eparate evaluations are not warranted 
as the symptoms for both disabilities are essentially the 
same and cannot be separated."  It is true that the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

However, the veteran has still perfected an appeal as to a 
chronic acquired psychiatric disorder to include depression 
with general malaise and fatigue and a major depressive 
disorder, and is still entitled to an adjudication of service 
connection as to this issue.  The RO cannot simply erase the 
issue from the veteran's appeal.  Regardless of whether the 
disability warrants a compensable evaluation, there are 
theoretically other potential benefits to the veteran for 
being service-connected for the disability.  The December 
2006 VA examiner clearly found the veteran suffers from 
separate psychiatric disabilities, explaining, "the patient 
has a significant level of depression beyond that that is 
usually associated with post-traumatic stress disorder, thus 
warranting the diagnosis of major depression."  The examiner 
further explained, "the patient, again, does suffer from 
both symptoms of post-traumatic stress disorder, and, in 
addition, symptoms of major depression that appear to be 
beyond that of post-traumatic stress disorder."  
Accordingly, the RO must separately adjudicate the veteran's 
claim for service connection for a chronic acquired 
psychiatric disorder to include depression with general 
malaise and fatigue and a major depressive disorder.

During the pendency of this appeal the Court issued Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which requires that 
notice be provided concerning the evaluation 


or the effective date that could be assigned should the 
veteran's claims be granted, Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Complaint notice is required in this 
regard.  

Finally, during the pendency of this appeal, the Court also 
issued a decision which addresses adequate notice and 
assistance as it must be applied to claims for increased 
ratings.  For an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 



Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Provide the veteran a revised duty-to-
assist notice regarding the claim for a 
higher rating for left (minor) shoulder 
tendonitis, hypertension, and chronic 
headache disorder.  The notice letter must 
explain that evidence is required to 
demonstrate the worsening of the service-
connected condition and the effect of that 
worsening on the claimant's occupational 
and daily life, or to provide, at least in 
general terms, the criteria beyond the 
effect of the worsening of the disability 
upon the occupational and daily life that 
is necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test result).  
The veteran should then be afforded an 
appropriate period of time to respond.  The 
AMC should attempt to obtain any additional 
evidence identified by the veteran.  

3.  Obtain and associate with the claims 
file all current treatment records from 
the VAMC in Fayetteville.  Obtain and 
associate with the claims file any 
outstanding treatment records from the 
VAMC in Grand Island, Nebraska.  Ask the 
veteran if he has received treatment from 
any other VA facility and obtain and 
associate with the claims file any such 
records.  If records from any facility 
cannot be obtained after an exhaustive 
search, VA's efforts and any resolution 
determined must be fully documented for 
the record, and the requirements of 
38 C.F.R. § 3.159(e)(i)-(iv) (2007) must 
be complied with.

4.  Adjudicate both whether new and 
material evidence has been submitted to 
reopen the veteran's claim of entitlement 
to service connection for 
hypercholesteremia and service connection 
for chronic head injury residuals, a 
chronic nasal disorder to include bloody 
nose residuals, right ear hearing loss 
disability, and an undiagnosed illness 
manifested by joint pain to include Gulf 
War Syndrome.  The veteran and his 
accredited representative are to be 
informed of the decision by letter that 
includes notification of appellate 
rights.  The issues are not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to each 
issue.

5.  After all of the above actions have 
been completed, a corrective notice and 
assistance letter has been issued, and 
the veteran has been given adequate time 
to respond, readjudicate his claims, to 
include his claim for service connection 
for a chronic acquired psychiatric 
disorder to include depression with 
general malaise and fatigue and a major 
depressive disorder.  If the claims 
remain denied, issue to the veteran a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

